Citation Nr: 1113519	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-26 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a lumbar spine disability.

2.  Entitlement to an initial compensable evaluation for hypertension.

3.  Entitlement to an initial evaluation in excess of 10 percent for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from August 2004 to August 2006, and from May 2007 to October 2007.  His DD-Form 214s indicate an addition 7 years, 4 months, and 4 days of active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for a lumbar spine disability and assigned a 10 percent evaluation for that disability, effective August 15, 2006-the date after his discharge from his first period of service.  That rating decision also denied service connection for arthritis of the bilateral knees, hypertension, a left heel disability, and gastroesophageal reflux disease.  The Veteran timely appealed those issues.

During the appeal period, the Veteran returned to active duty from May to October 2007, during which time his appeal was put on hold and compensation payments were stopped.  After he was again discharged, the Veteran was granted service connection for arthritis of the bilateral knees, hypertension, a left heel disability and gastroesophageal reflux disease in a November 2008 rating decision.  As such represents a full grant of benefits sought on appeal, the Board does not have jurisdiction over those issues and those service connection issues will no longer be addressed in this decision.  See 38 C.F.R. §§ 20.200 (2010).

The Veteran indicated in his August 2007 substantive appeal that he wished to have a hearing before a Veterans Law Judge; the Veteran withdrew that request for a hearing in a November 2008 correspondence.  

The issue of an increased evaluation for bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that in July 2008 and November 2008 rating decisions, respectively, service connection for a left shoulder disability and hypertension were granted.  In a November 2008 correspondence, the Veteran expressed his belief that higher initial evaluations are warranted for those disabilities.  The Board construes these statements as a notice of disagreement with respect to those issues.  See 38 C.F.R. § 20.201; Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (VA is required to construe all of a pro se Veteran's pleadings sympathetically); Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).  

Since the Veteran properly submitted a notice of disagreement within a year of the initial assignment of his disability evaluations for left shoulder and hypertensive disabilities, he has properly initiated the appeals process in regard to those claims.  See 38 C.F.R. § 20.200 (2010).  Accordingly, VA has a duty to issue a statement of the case on those issues so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, a remand is necessary as to these issues.

With respect to the lumbar spine disability evaluation, the Veteran indicated that he has been seeking treatment at the VA medical facility in Greenville, South Carolina.  He did not note which disabilities he is seeking treatment for at that facility.  While some records from Greenville are associated with the claims file, the most recent of such reports appear to be dated in 2007, suggesting that more recent notes may be outstanding.  Accordingly, an effort should be made to ascertain whether additional records exist, and if so, to associate them with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, the Board notes that the Veteran indicated that other service connected disabilities had worsened in severity, but did not specifically mention his lumbar spine disability.  The Veteran's representative, however, noted in its informal hearing presentation that the Veteran claimed his "condition" had worsened since his last evaluation, and that in light of the need to get records, a new VA examination should be performed.  The Board notes that the last VA examination of the lumbar spine was conducted in June 2008.  

The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Consequently, and construing the statements of record in the light most favorable to the Veteran, the Board finds that a new examination is also warranted to determine the current severity of the lumbar spine disability so that it may be properly assessed, in light of the above.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake all actions required by 38 C.F.R. § 19.26 (2010), including issuance of a statement of the case, so that the Veteran may have the opportunity to complete an appeal on his increased evaluation claims for a left shoulder disability and hypertension (if he so desires) by filing a timely substantive appeal.  The issues should be returned to the Board only if a timely substantive appeal is received. 

2.  Obtain relevant VA treatment records from the Greenville VA outpatient facility and associate those records with the claims file.

3.  Obtain any relevant outstanding VA treatment records from any other VA medical facility, including the Columbia, South Carolina, VA Medical Center (Dorn Veterans' Hospital), since September 2008 and associate those records with the claims file.

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA orthopedic examination in order to determine the current nature and severity of his lumbar spine disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.  

The VA examiner should conduct range of motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner should also specifically comment on the following:

(a) Whether the Veteran has muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(b) Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's lumbar spine.

(c) Whether the Veteran has intervertebral disc syndrome, and if so, identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within the last 12-month period.

(d) Whether the Veteran has any radiculopathy or neuropathy of his left lower extremity, and if so, whether it is related to his lumbar spine disability.  A full neurological test should be conducted.  As to the service-connected right lower extremity, all relevant neurologic findings, to include sensory and motor testing, should be reported.

A rationale must be provided for any opinion expressed.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for increased evaluation for a lumbar spine disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



